Citation Nr: 0100317	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  96-23 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for bursitis of the right 
(major) elbow, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1975.


This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which assigned an increased rating 
of 10 percent for the veteran's bursitis of the right (major) 
elbow.

This claim was previously before the Board and was the 
subject of a May 1999 remand which sought an examination to 
determine the extent and severity of the veteran's 
disability.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

The Board remanded this claim for a medical examination of 
the veteran's disability in May 1999.  That remand requested 
that the examiner provide the veteran's range of right elbow 
motion.  A July 1999 VA joints examination found that the 
veteran's range of right elbow motion was from 5 degrees to 
130 degrees.  An April 2000 VA joints examination found that 
the veteran's range of right elbow motion was from 0 degrees 
to 30 degrees.

The Board feels that an additional examination is necessary 
to resolve the differences regarding the veteran's limitation 
of motion in two medical opinions issued in a relatively 
short period of time.  The Board also feels that it is likely 
that one of the medical opinions contains a typographical 
error.  However, as the range of elbow motion is of paramount 
importance in determining the disability rating appropriate 
for an elbow disability, the Board feels that a remand is 
necessary here to resolve the disparity in findings of the 
veteran's range of motion.

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA joints examination.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  Specifically the examiner 
should provide the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide the 
veteran's range of right elbow 
flexion and extension as measured by 
goniometer and as expressed in 
degrees.

c)  The examiner should state 
whether there is any additional loss 
of right elbow function as a result 
of limited motion, excess motion, 
weakened motion, excess 
fatigability, incoordination, or 
pain on motion.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  If 
the requested examination does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000) (if the 
examination report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes).  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.




		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


